Opinion by
Cline, J.
At the trial counsel for the petitioner conceded that petition 6728-R was filed more than 60 days after the liquidation of entries 727697, 724893, 729055, 730278, 730907, 731070, 732399, 732796, and 702245. Government’s motion to dismiss petition 6728-R as to said entries on the ground of untimeliness was therefore granted. The testimony of petitioner’s witnesses established that petitioner cooperated with customs officials on all details relating to the entries before the court; that in 1944 and 1945 it knew of no other prices in Mexico for these slippers in the usual wholesale quantities; that it did not know why the appraiser advanced the values on some of the entries and not on others; and that there was no intent to defraud the revenue. Petition 6728 was dismissed as to the entries enumerated above. As to the remaining entries in petition 6728-R and the entry in petition 6733-R, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the'appraiser as to the value of the merchandise. The petitions were therefore granted as to these entries.